OPINION — AG — **** HOUSING AUTHORITIES ACT — APPROVAL OF PROJECT — IMPLEMENTATION **** THE OKLAHOMA HOUSING AUTHORITIES ACT REQUIRES A PUBLIC HEARING WITH THE MEMBERS OF THE AUTHORITY AND THE GOVERNING BOARD IN ATTENDANCE TO CONSIDER ANY PROPOSED PROJECT REQUIRING CONSTRUCTION, ETC. OF MORE THAN TWENTY (20) NEW HOUSING UNITS AND THE APPROVAL OF A MAJORITY OF THE MEMBERS CONSTITUTING BOTH BODIES IS A CONDITION PRECEDENT TO THE IMPLEMENTATION OF ANY SUCH PROJECT. THIS HEARING OR JOINT MEETING CANNOT BE CIRCUMVENTED BY A MEETING TO DETERMINE THE NUMBER OF HOUSING UNITS GENERALLY NEEDED IN A COMMUNITY. CITE: 63 Ohio St. 1969 Supp., 1061 [63-1061], 63 Ohio St. 1969 Supp., 1051 [63-1051], 63 Ohio St. 1969 Supp., 1082 [63-1082] (W. J. MONROE)